SECOND AMENDMENT TO THE MANAGED PORTFOLIO SERIES FUND ACCOUNTING SERVICING AGREEMENT THIS SECOND AMENDMENT dated as of the 8th day of November, 2011, to the Fund Accounting Servicing Agreement, dated as of April 6, 2011, as amended August 23, 2011 (the "Agreement"), is entered into by and between Managed Portfolio Series, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Section 13 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the Agreement and add the following series of Managed Portfolio Series: Exhibit E, the New Path Tactical Allocation Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. MANAGED PORTFOLIO SERIES U.S. BANCORP FUND SERVICES, LLC By: /s/ James R. Arnold By: /s/ Michael R. McVoy Printed Name: James R. Arnold Printed Name: Michael R. McVoy Title: President Title: Executive Vice President
